
	
		I
		111th CONGRESS
		1st Session
		H. R. 3490
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Johnson of
			 Illinois (for himself and Mr.
			 Abercrombie) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for employer-provided wellness programs.
	
	
		1.Wellness program employer
			 credit
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by inserting after section 45Q the following new section:
				
					45R.Wellness
				program employer credit
						(a)General
				RuleFor purposes of section 38, the wellness program employer
				credit determined under this section for any taxable year is an amount equal to
				30 percent of the expenses paid or incurred by the eligible employer during the
				taxable year to develop and implement a qualified wellness program.
						(b)Dollar
				LimitationThe amount of the credit determined under this section
				for any taxable year shall not exceed $400 per qualified employee employed by
				the eligible employer during the taxable year.
						(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				employerWith respect to a taxable year, the term eligible
				employer means an employer who—
								(A)develops and
				implements a qualified wellness program, and
								(B)keeps accurate
				records of the preventive services and other programs in which the eligible
				employer’s employees have participated during the taxable year.
								(2)Qualified
				wellness programWith respect to an eligible employer, the term
				qualified wellness program means a program—
								(A)that is developed
				and implemented by the eligible employer, in consultation with an individual
				who has implemented a wellness program for a different employer and who will
				ensure compliance with appropriate measures to protect the privacy of program
				participants,
								(B)that conducts
				health risk assessments for each of the program’s participants,
								(C)that offers at
				least 2 of the preventive services strongly recommended by the U.S. Preventive
				Services Task Force on an annual basis,
								(D)that offers annual
				counseling sessions and seminars related to at least 4 of the following:
									(i)smoking,
									(ii)obesity,
									(iii)stress
				management,
									(iv)physical
				fitness,
									(v)nutrition,
									(vi)substance
				abuse,
									(vii)depression,
									(viii)mental
				health,
									(ix)heart disease,
				and
									(x)maternal and
				infant health, and
									(E)whose qualified
				participants include not less than 60 percent of the eligible employer’s
				full-time employees.
								(3)Qualified
				employeeWith respect to an eligible employer, the term
				qualified employee means an individual who is—
								(A)a full-time
				employee of the eligible employer, and
								(B)a qualified
				participant in the eligible employer’s qualified wellness program.
								(4)Qualified
				participantWith respect to a taxable year, the term
				qualified participant means an individual—
								(A)who participates
				in at least 4 of the annual preventive services or other programs offered
				through a qualified wellness program during the taxable year, and
								(B)with respect to
				whom a health risk assessment has been conducted during the taxable
				year,
								as
				determined by the eligible employer who has developed and implemented such
				qualified wellness program.(d)TerminationThis
				section shall not apply in taxable years beginning after December 31,
				2014.
						.
			(b)Conforming
			 Amendments
				(1)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (34), by striking the period at the end of paragraph (35) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
					
						(36)the wellness
				program employer credit determined under section
				45R(a).
						.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45Q the following new
			 item:
					
						
							Sec. 45R. Wellness program employer
				credit.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			2.Wellness program
			 participant credit
			(a)In
			 GeneralSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Wellness
				program participant credit
						(a)Allowance of
				CreditIn the case of a qualified employee, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to $400.
						(b)DefinitionsFor
				purposes of this section—
							(1)Qualified
				employeeWith respect to an eligible employer, the term
				qualified employee means an individual who is—
								(A)a full-time
				employee of the eligible employer, and
								(B)a qualified
				participant in the eligible employer’s qualified wellness program.
								(2)Qualified
				participantWith respect to a taxable year, the term
				qualified participant means an individual—
								(A)who participates
				in at least 4 of the annual preventive services or other programs offered
				through a qualified wellness program during the taxable year, and
								(B)with respect to
				whom a health risk assessment has been conducted during the taxable
				year,
								as
				determined by the eligible employer who has developed and implemented such
				qualified wellness program.(3)Qualified
				wellness programWith respect to an eligible employer, the term
				qualified wellness program means a program—
								(A)that is developed
				and implemented by the eligible employer, in consultation with an individual
				who has implemented a wellness program for a different employer and who will
				ensure compliance with appropriate measures to protect the privacy of program
				participants,
								(B)that conducts
				health risk assessments for each of the program’s participants,
								(C)that offers at
				least 2 of the preventive services strongly recommended by the U.S. Preventive
				Services Task Force on an annual basis,
								(D)that offers annual
				counseling sessions and seminars related to at least 4 of the following:
									(i)smoking,
									(ii)obesity,
									(iii)stress
				management,
									(iv)physical
				fitness,
									(v)nutrition,
									(vi)substance
				abuse,
									(vii)depression,
									(viii)mental
				health,
									(ix)heart disease,
				and
									(x)maternal and
				infant health, and
									(E)whose qualified
				participants include not less than 60 percent of the eligible employer’s
				full-time employees.
								(4)Eligible
				employerWith respect to a taxable year, the term eligible
				employer means an employer who—
								(A)develops and
				implements a qualified wellness program, and
								(B)keeps accurate
				records of the preventive services and other programs in which the eligible
				employer’s employees have participated during the taxable year.
								(c)TerminationThis
				section shall not apply in taxable years beginning after December 31,
				2014.
						.
			(b)Conforming
			 AmendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Wellness program participant
				credit.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
